Citation Nr: 1032949	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  02-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to an effective date prior to April 19, 1999, for 
the grant of service connection for psychotic disorder with 
history of depressive disorder.

2.  Entitlement to an effective date prior to April 19, 1999, for 
an increased rating for psychotic disorder with history of 
depressive disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from August 1956 to November 
1956.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which granted 
service connection for psychotic disorder with history of 
depressive disorder and assigned a 50 percent disability rating, 
effective April 19, 1999.  In June 2005, the Board received from 
the Veteran's representative in June 2005 as to both the assigned 
rating and the assigned effective date.  A statement of the case 
was issued in February 2006, and a substantive appeal was 
received from the Veteran's representative in March 2006.  

By way of background, in a June 2001 determination, the RO that 
found that the Veteran had failed to submit a timely VA Form 9, 
Substantive Appeal, to a July 1999 RO decision, which found that 
new and material evidence had not been received to reopen a claim 
for service connection for an acquired psychiatric disability.  
In a September 2003 decision, the Board determined that the 
Veteran did not file a timely appeal of the July 1999 RO 
decision.  The Veteran appealed the Board's decision to the 
Unites States Court of Appeals for Veterans Claims (Court).  In a 
September 2004 Order, the Court granted a joint motion and 
vacated the Board's September 2003 decision, remanding the matter 
to the Board for consideration of the Veteran's equitable tolling 
argument.  In December 2004, the Board remanded the issue to the 
RO for further development.  In the April 2005 rating decision, 
the RO determined that the Veteran's psychiatric diagnosis had 
resulted in the Veteran's failure to file a timely substantive 
appeal and granted the underlying service connection claim, 
effective the date of claim, April 19, 1999.  This decision was a 
full grant of the benefit sought on appeal(service connection) 
that had been addressed in the September 2004 Court Order.  The 
current issues on appeal are "downstream" issues which were 
subsequently appealed to the Board.

The Board notes that a December 2008 rating decision granted a 
100 percent disability evaluation for the Veteran's service-
connected psychotic disorder with history of depressive disorder, 
effective April 19, 1999.  Nevertheless, as the issue of 
entitlement to an earlier effective date for the award of service 
connection is still on appeal, there is the possibility that 
should the Veteran appeal as to that issue, the question of the 
proper rating prior to April 19, 1999 would still be for 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2008 and a December 2008 statements, the Veteran's 
representative requested a Board videoconference hearing.  In 
accordance with 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 
2002) (pertaining specifically to hearings before the Board).  
Under the circumstances, this case must be returned to the RO so 
that the appellant is afforded an opportunity to present 
testimony at a Board hearing at the RO.
 
To ensure that full compliance with due process requirements have 
been met, the case is hereby REMANDED for the following actions:

The RO should schedule the Veteran for a 
Board video conference hearing.  Once the 
hearing is conducted, or in the event the 
Veteran cancels his hearing request or 
otherwise fails to report, the case should 
be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


